Exhibit 99.6 (Text of graph posted to Ashland Inc.'s website concerning Ashland Performance Materials average sales per shipping day) Average Sales per Shipping Day ($ inmillions)* January February March April May June July 6.889 August September October 6.074 November December *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
